Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered June 25, 2009, dismissing this CPLR article 78 proceeding, unanimously reversed, on the law, without costs, and the petition reinstated, without prejudice to the assertion of defenses.
The tenants whose units were specifically addressed in respondent’s order, which reduced or vacated an administrative law judge’s findings in their favor with regard to rent overcharges, were necessary parties whose rights may be directly and inequitably affected by the judgment (CPLR 1001 [a]). As respondent concedes, the tenants were indisputably subject to jurisdiction, and should be joined even if the limitations period has expired (see Windy Ridge Farm v Assessor of Town of Shandaken, 11 NY3d 725 [2008]), without prejudice to interposing such a defense (see Friedland v Hickox, 60 AD3d 426 [2009]). It is unnecessary at this point to consider the “relation back” doctrine. Concur—Gonzalez, P.J., Tom, Friedman, McGuire and Abdus-Salaam, JJ.